Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
According to page 8 of 10, Applicant's argument with respect to the prior art that Foss does not disclose “determining, via a pressure detection component of the system, a plurality of pressure inputs corresponding to a plurality of fingerprint inputs received from a user via a touchscreen of the system, wherein the plurality of pressure inputs comprise a pluralities of amounts pressure applied to the touchscreen of the system”, “authenticating the user based on the plurality of fingerprint inputs and authentication information set for the system”, “in response to authenticating the user, determining an application of the system, and an electronic transaction processing operation within the application based on the plurality of pressure inputs and pressure detection information set for the system”, and “in response to determining the application and the electronic transaction processing operation, launching the application, and executing the electronic transaction processing operation in the application.”, according to the amended of claim 1, is not persuasive.
It is noted that Foss clearly teaches “determining, via a pressure detection component of the system, a plurality of pressure inputs corresponding to a plurality of fingerprint inputs received from a user via a touchscreen of the system ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253, …..double tap as plurality of inputs; Par a.0207, …… and receive user inputs, one or more sensor units; Para. 0015 and 0248), wherein the plurality of pressure inputs comprise a pluralities of amounts pressure applied to the touchscreen of the system”, “authenticating the user based on the plurality of fingerprint inputs (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS); Paras. 0503, and …..authentication; Paras. 0498 and 0549) and authentication information set for the system”, “in response to authenticating the user, determining an application of the system, and an electronic transaction processing operation within the application based on the plurality of pressure inputs and pressure detection information set for the system” (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS; Paras. 0503..., and Wallet application and transaction; Para. 1017), and “in response to determining the application and the electronic transaction processing operation, launching the application, and executing (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS; Paras. 0503..., and Wallet application and transaction; Para. 1017) the electronic transaction processing operation in the application.”). Thus, Foss teaches the limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al. (US# 2016/0259497 hereinafter Foss).
Referring to claim 2, Foss teaches a system comprising: a non-transitory memory (memory 102; Fig. 1A); and
one or more hardware processors (Chip 104 comprises controller 122 and processor(s) 120; Fig. 1 A) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data.; Para. 0127) comprising:
determining, via a pressure detection component of the system, a plurality of pressure inputs corresponding to a plurality of fingerprint inputs received from a user via touchscreen of the system, wherein the plurality of pressure inputs comprise a pluralities of amounts pressure applied to the touchscreen of the system ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253, …..double tap as plurality of inputs; Par a.0207, …… and receive user inputs, one or more sensor units; Paras. 0015 and 0248);
authenticating the user based on the plurality of fingerprint inputs and authentication information set for the system (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS); Paras. 0503, and …..authentication; Paras. 0498 and 0549);
in response to authenticating the user, determining an application of the system, and an electronic transacting processing operation within the application based on the plurality of (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS; Paras. 0503..., and Wallet application and transaction; Para. 1017); and
in response to determining the application and the electronic transaction processing operation, launching the application, and executing the electronic transaction processing operation in the application (the first intensity threshold is associated with an operating system of the electronic device, and respective operations of respective applications on the electronic device are (1918) activated in response to detecting respective inputs that satisfy the first intensity threshold (e.g., a hint/reveal intensity threshold, as described with respect to methods 1300 and 1500 and FIGS. 5A-5AW and 6A-6AS; Paras. 0503..., and Wallet application and transaction; Para. 1017).
Referring to claim 3, Foss teaches wherein prior to the executing the electronic transaction processing operation, the operations further comprise: unlocking an operating system of the system based on the authenticating (Para. 0219). 
	Referring to claim 4, Foss teaches wherein prior to the executing the electronic transaction processing operation, the operations further comprise: navigating to the electronic transaction processing operation within the application in response to unlocking the operating system (unlock the device; Para. 0219, Fig. 2 and the user can navigate after being unlocked, see Fig. 4).
	Referring to claim 5, Foss teaches wherein the pressure detection information comprises a plurality of pressure range, wherein the plurality of pressure ranges are associated with a plurality of executable actions with the systems ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253).
Referring to claim 6, Foss teaches wherein the electronic transaction processing operation comprises a transaction for a transaction amount processed through the electronic transaction processing operation (Paras. 0575 and 1017).
Referring to claim 7, Foss teaches wherein prior to determining the plurality of pressure inputs, the operations further comprise: requesting the pressure input from the user ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253, …..double tap as plurality of inputs; Para.0207, …… and receive user inputs, one or more sensor units; Paras. 0015 and 0248).
(e.g., display a search field 
and keyboard that enables the user to enter search criteria) Safari Web New tab 
1 Launch web browser; Para. 1017).
Referring to claim 11, Foss teaches wherein the pressure input is further associated with a payment instrument for the electronic transaction processing operation, and wherein, prior to the executing, the operations further comprise: selecting the payment instrument for the electronic transaction processing operation (Paras. 0575 and 1017).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US# 2016/0259497 hereinafter Foss) in view of Griffin (US# 2012/0260220 hereinafter Griffin).
Referring to claim 9, Foss as applied above does not specifically disclose wherein the pressure detection component comprises an outer casing of the system, and wherein the outer casing comprises one of a piezoresistive device, a piezoelectric device, a mechanical 
In an analogous art, Griffin discloses wherein the pressure detection component comprises an outer casing of the system, and wherein the outer casing comprises one of a piezoresistive device, a piezoelectric device, a mechanical resistive device, an electromagnetic device, an image capture device, or a capacitive variance device (Pressure applied at nearly any location along the left or right side of the housing 202 is detected by the point pressure sensors 539. When pressure is applied at a location on the left or right side of the housing 202 but away from the point pressure sensors 539, the pressure is transferred to the corresponding pressure distribution strip 537 which, in turn, applies pressure to the respective point pressure sensor 539. For example, when pressure is applied at the location indicated by the arrow in FIG. 6, the pressure distribution strip 537 applies pressure to the point pressure sensor 539 on the left side of the housing 202; Paras. 0080 and 0110-0112,.....and The accelerometer 136 may be of almost any type including, but not limited to, a capacitive, piezoelectric, piezoresistive, or gas-based accelerometer. The range of accelerometers vary up to the thousands of g's, however for portable electronic devices "low-g" accelerometers may be used.; Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Griffin to the system of Foss in order to enable allowing a user to interact with the electronic device in a more natural and intuitive manner.
Referring to claim 10, Foss as modified by Griffin teaches wherein the outer casing further comprises an output component that provides feedback based on the plurality pressure inputs, and wherein the output component comprises one of a haptic feedback device, an embedded light emitting diode, or a visual feedback device (see Griffin, The accelerometer 136 may be of almost any type including, but not limited to, a capacitive, piezoelectric, piezoresistive, or gas-based accelerometer. The range of accelerometers vary up to the thousands of g's, however for portable electronic devices "low-g" accelerometers may be used.; Para. 0051).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moussette et al. (US# 2016/0063828 hereinafter Moussette) in view of Foss et al. (US# 2016/0259497 hereinafter Foss).
Referring to claim 12, Moussette teaches a method comprising:
executing a transaction processing application on a mobile device of a user, wherein the transaction processing application requires an input to a process of the transaction processing application (threshold intensity; Para. 0090....., The first operation can be any operation performed by the device 100 in response to an input. The examples described below, according to various embodiments, include a transaction-enable operation for enabling the device to authorize a secure transaction; Para. 0310......, and payment transaction; Paras. 0593-0596);
in response to the executing, requesting a touch input to a pressure sensitive component
of the mobile device (threshold intensity; Para. 0090....., and The first operation can be any operation performed by the device 100 in response to an input. The examples described below, according to various embodiments, include a transaction-enable operation for enabling the device to authorize a secure transaction; Para. 0300..., and Touch sensitive device; 0065);
receiving, from the user via the pressure sensitive component, the touch input comprising a biometric identifier of the user (biometric inputs; Para. 0163) and a pressure applied with the touch input to the pressure sensitive component (As used in the specification and claims, the term "intensity" of a contact on a touch-sensitive surface refers to the force or pressure (force per unit area) of a contact (e.g., a finger contact) on the touch sensitive surface, or to a substitute (proxy) for the force or pressure of a contact on the touch sensitive surface.; Para. 0066);
authenticating the user based on the biometric identifier (In this example, in response to the user providing credentials, e.g., a password or biometric authentication such as a fingerprint, the device is put into in a payment mode where payment information can be provided to a payment terminal via a near field communication (NFC) subsystem.; Para. 0290); and
in response to the authenticating, entering the input corresponding to the pressure applied with the touch input to the process of the transaction processing application, wherein the input further corresponds to the pressure applied with the touch input (In this example, a contact with a characteristic intensity that does not exceed the first threshold results in a first operation, a contact with a characteristic intensity that exceeds the first intensity threshold and does not exceed the second intensity threshold results in a second operation, and a contact with a characteristic intensity that exceeds the third threshold results in a third operation. In some embodiments, a comparison between the characteristic intensity and one or more thresholds is used to determine whether or not to perform one or more operations (e.g., whether to perform a respective option or forgo performing the respective operation) rather than being used to determine whether to perform a first operation or a second operation.; Para. 0090).
However, Mossette does not specifically disclose a plurality of touch inputs to a pressure sensitive component of the mobile device.
In an analogous art, Foss discloses a plurality of touch inputs to a pressure sensitive component of the mobile device ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253, …..double tap as plurality of inputs; Para. 0207, …… and receive user inputs, one or more sensor units; Paras. 0015 and 0248).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Foss to the system of Moussette in order to provide an efficient human-machine 
interface.
Referring to claim 13, Moussette teaches further comprising: processing a transaction based on at least the input with at least one additional device through the process of the transaction processing application (an additional input receiving unit 1730; Para. 0405).
Referring to claim 14, Moussette teaches wherein processing is performed without additional input required to the transaction processing application by the user (payment transaction; Paras. 0593-0596).
Referring to claim 15, Moussette teaches wherein the input comprises at least one of an amount, a payment instrument, a percentage tip, or a recipient, and wherein the input is associated with a transaction processed through the process (payment transaction; Paras. 0593-0596).
Referring to claim 16, Moussette as modified by Foss teaches wherein the plurality of touch inputs further comprises a plurality of locations of the plurality of touch inputs on the pressure sensitive component, and wherein the input further corresponds to the plurality of locations (see Foss, In accordance with these embodiments, the device detects contacts (In some embodiments, the device detects contacts at multiple locations and responds to different intensities of the different contacts at the different locations.  In some embodiments, the intensities at two or more of the locations affect each other (e.g., the simulated z-height of the background between two contacts with a high intensity will be lower than for the simulated z-height of the background between one contact with a high intensity and one contact with a low intensity).; Para. 0523).
Referring to claim 17, Moussette teaches further comprising unlocking the transaction processing application on the mobile device and accessing an account via the transaction processing application in response to the authenticating (authenticate; Para. 0290 and payment transaction; Paras. 0593-0596).
Referring to claim 18, Moussette as modified by Foss teaches wherein the plurality of touch inputs comprises a sequence of individual touches applied to the pressure sensitive component, and wherein the input corresponds to the sequence of individual touches (see Foss, In one example, the definition for event 1 (187-1) is a double tap on a displayed object.  The double tap, for example, comprises a first touch (touch begin) on the displayed object for a predetermined phase, a first lift-off (touch end) for a predetermined phase, a second touch (touch begin) on the displayed object for a predetermined phase, and a second lift-off (touch end) for a predetermined phase.; Para. 0207).
Referring to claim 19, Moussette teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a device to perform operations (Peripherals interface 118 can be used to couple input and output peripherals of the device to CPU(s) 120 and memory 102. The one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data.; Para. 0127) comprising:
detecting a pressure input to a structural portion of the device during a lock state of the device, wherein the pressure input comprises an amount of pressure applied to the (Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process.; Para. 0219);
authenticating the user for unlocking the lock state of the device based on the touch input (Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process.; Paras. 0219 and 0315);
unlocking the device based on the authenticating (Push button 206 is, optionally, used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process.; Para. 0219);
opening the application after the unlocking (screen is unlocked and plurality of applications can be opened; Para. 0319); and
providing data to an operation of the application based on one or more amounts of pressure (In some embodiments, the characteristic intensity is compared to a set of one or more intensity thresholds to determine whether an operation has been performed by a user. For example, the set of one or more intensity thresholds may include a first intensity threshold and a second intensity threshold. In this example, a contact with a characteristic intensity that does not exceed the first threshold results in a first operation, a contact with a characteristic intensity that exceeds the first intensity threshold and does not exceed the second intensity threshold results in a second operation, and a contact with a characteristic intensity that exceeds the third threshold results in a third operation.; Para. 0090).
However, Mossette does not specifically disclose a plurality of pressure inputs to a structural portion.
In an analogous art, Foss discloses a plurality of pressure inputs to a structural portion ("characteristic intensity" of a contact refers to a characteristic of the contact based on one or more intensities of the contact. In some embodiments, the characteristic intensity is based on multiple intensity samples. The characteristic intensity is, optionally, based on a predefined number of intensity samples, or a set of intensity samples collected during a predetermined time period (e.g., 0.05, 0.1, 0.2, 0.5,1,2, 5,10 seconds) relative to a predefined event (e.g., after detecting the contact, prior to detecting liftoff of the contact, before or after detecting a start of movement of the contact, prior to detecting an end of the contact, before or after detecting an increase in intensity of the contact, and/or before or after detecting a decrease in intensity of the contact).; Para. 0253, …..double tap as plurality of inputs; Para. 0207, …… and receive user inputs, one or more sensor units; Paras. 0015 and 0248).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Foss to the system of Moussette in order to provide an efficient human-machine 
interface.
Referring to claim 20, Moussette teaches wherein the operation comprises a transaction processing operation, and wherein the data comprises an amount associated with a transaction processed through the transaction processing operation (payment transaction; Paras. 0593-0596).

21 is rejected under 35 U.S.C. 103 as being unpatentable over Moussette et al. (US# 2016/0063828 hereinafter Moussette) in view of Foss et al. (US# 2016/0259497 hereinafter Foss) and Griffin (US# 2012/0260220 hereinafter Griffin).
Referring to claim 21, Moussette in view of Foss as applied above does not specifically disclose wherein the operation comprises an emergency communication operation to an emergency contact established for the application, and wherein the data comprises contact information for the emergency contact.
In an analogous art, Griffin discloses disclose wherein the operation comprises an emergency communication operation to an emergency contact established for the application, and wherein the data comprises contact information for the emergency contact (Para. 0180).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Griffin to the system of Moussette in view of Foss in order to enable a user to interact with the electronic device in a more natural and intuitive manner.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624